        Case 2:17-cr-00306-JCM-VCF Document 880
                                            885 Filed 07/15/21
                                                      07/20/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for David Jonathan Vargas
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                            Case No. 2:17-cr-00306-JCM-VCF
11
                    Plaintiff,                                STIPULATION TO CONTINUE
12                                                              SENTENCING HEARING
             v.
                                                                    (Third Request)
13
     DAVID JONATHAN VARGAS,
14
                    Defendant.
15
16
             IT IS HEREBY STIPULATED AND AGREED, by and between David L. Jaffe, Chief,
17
     Organized Crime and Gang Section, United States Department of Justice, and Chad McHenry,
18
     Trial Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
19
     Public Defender, and Brian Pugh, Assistant Federal Public Defender, counsel for David
20
     Jonathan Vargas, that the Sentencing Hearing currently scheduled on August 18, 2021, be
21
     vacated and continued to a date and time convenient to the Court, but no sooner than sixty (60)
22
     days.
23
             This Stipulation is entered into for the following reasons:
24
             1.     On July 8, 2021, the Ninth Circuit Court of Appeals asked the Federal Public
25
     Defender for the District of Nevada (FPD) to provide an attorney to assist in United States v.
26
     Babichenko, et. al., District of Idaho case number CR18-258-BLW. The Babichenko trial was
        Case 2:17-cr-00306-JCM-VCF Document 880
                                            885 Filed 07/15/21
                                                      07/20/21 Page 2 of 3




 1   suspended in the middle of its third week to seek additional counsel to assist with the defense
 2   of one of nine co-defendants. The trial is predicted to last approximately two months. The FPD
 3   asked the undersigned to travel to Idaho and assist with the defense for the remainder of the
 4   trial. Therefore, counsel will be unable to assist Mr. Vargas with his defense.
 5          2.      The defendant is not in custody and agrees with the need for the continuance.
 6          3.      The parties agree to the continuance.
 7          This is the third request for a continuance of the sentencing hearing.
 8          DATED this 15th day of July 2021.
 9
10    RENE L. VALLADARES                        DAVID L. JAFFE
      Federal Public Defender                   Chief, Organized Crime and Gang Section
11                                              United States Department of Justice

12
         /s/ Brian Pugh                     /s/ Chad McHenry
13    By_____________________________ By_____________________________
      BRIAN PUGH                        CHAD MCHENRY
14    Assistant Federal Public Defender Trial Attorney,
                                        United States Department of Justice
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:17-cr-00306-JCM-VCF Document 880
                                            885 Filed 07/15/21
                                                      07/20/21 Page 3 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:17-cr-00306-JCM-VCF
 4
                     Plaintiff,                      ORDER
 5
            v.
 6
     DAVID JONATHAN VARGAS,
 7
                     Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                               October 20, 2021 at the hour
     August 18, 2021 at 10:00 a.m., be vacated and continued to ________________

12   of 10:00 a.m.

13                July___
            DATED this 20,day
                           2021.
                              of July 2021.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
